DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2015-195348, filed on September 30, 2015, has been received and made of record in Application No. 15/764,760.

Information Disclosure Statement
The information disclosure statements (lDS) submitted on 09/16/2021, 10/05/2021, 11/18/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “accumulation unit”, “photoelectric conversion unit”, “transfer unit”, “readout unit”, “reset unit”, “light shielding unit”, and “generation unit”, in claims 1-7, 9, and 11-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Endo et al. (US Pub. 2011/0155893).
In regard to claim 1, note Endo discloses an image sensor, comprising an accumulation unit that accumulates an electric charge generated by a photoelectric conversion unit that photoelectrically converts incident light which has transmitted through a microlens (paragraphs 0044-0045, and figure 2: 213, 212, 221; the accumulation unit 213 accumulates the charge generated by the photoelectric conversion unit 212 based on the light that passes through the microlens 221), a transfer unit that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit (paragraphs 0044-0045, and figure 2: 214/215; the transfer unit is comprised of elements 214 and 215, which is used to transfer the charge from the photoelectric conversion unit 212, to the accumulation unit 213), and a readout unit that reads out a signal based on the electric charge accumulated in the accumulation unit (paragraphs 0044-0045, and figure 2: 226; the readout unit 226 reads out the signal stored in the accumulation unit 213), wherein the accumulation unit, the transfer unit, and the readout unit are provided along an optical axis direction of the microlens (paragraphs 0044-0045, and figure 2: 213, 214/215, 226; each of the elements the accumulation unit 213, the transfer unit 214/215, and the readout unit 226 are provided along an optical axis direction).
In regard to claim 2, note Endo discloses that the accumulation unit is provided between the transfer unit and the readout unit along the optical axis direction of the microlens (figure 2: 213, 214/215, 226; the accumulation unit 213 is provided between at least a portion the transfer unit 214/215 and the readout unit 226 along the axis direction).
In regard to claim 3, note Endo discloses that the accumulation unit is provided between the photoelectric conversion unit and the readout unit along the optical axis direction of the microlens (figure 2: 212, 213, 226; the accumulation unit 213 is provided between at least a portion of the photoelectric conversion unit 212 and the readout 226 along the axis direction).
In regard to claim 4, note Endo discloses that the transfer unit is provided between the photoelectric conversion unit and the accumulation unit along the optical axis direction of the microlens (figure 2: 212, 213, 214/215; at least a portion of the transfer unit 214/215 is provided between the photoelectric conversion unit 212 and the accumulation unit 213 along the axis direction).
In regard to claim 5, note Endo discloses that the photoelectric conversion unit that photoelectrically converts incident light which has transmitted through the microlens (paragraph 0045, and figure 2: 212, 221), wherein the photoelectric conversion unit, the accumulation unit, the transfer unit, and the readout unit are provided along the optical axis direction of the microlens (paragraphs , and figure 2: 212, 213, 214/215, 226; the photoelectric conversion unit 212, the accumulation unit 213, the transfer unit 214/215, and the readout unit 226 are provided along the optical axis direction).
In regard to claim 6, note Endo discloses a signal line that reads out the signal based on the electric charge accumulated in the accumulation unit, wherein the readout unit reads out the signal to the signal line (paragraphs 0026, figure 2: 226, and figure 12: RL, 306; the readout unit 226/306 reads out the signal to the signal line RL).
In regard to claim 8, note Endo discloses that each of the accumulation unit, the transfer unit, and the readout unit is a gate electrode of a transistor (paragraphs 0044, and figure 2: 213, 214/215, 226; each of the elements includes a gate electrode of a transistor).
In regard to claim 11, note Endo discloses a light shielding unit that blocks light which transmits through the microlens and enters the accumulation unit, wherein the photoelectric conversion unit photoelectrically converts the light that has transmitted through the microlens, between the microlens and the light shielding unit (paragraph 0045, and figure 2: 219; incoming light passes from the microlens 221, through the light shield 219, and is then received by the photoelectric conversion unit 212).
In regard to claim 12, note Endo discloses that the photoelectric conversion unit has a light receiving surface that receives light which has entered from a direction that intersects the optical axis of the microlens, between the microlens and the light shielding unit (paragraph 0045, and figure 2: 219; incoming light passes from the microlens 221, through the light shield 219, and is then received by the photoelectric conversion unit 212, wherein incoming light that intersects the optical axis, e.g., at an angle, is considered to be received by the photoelectric conversion unit 212).
In regard to claim 13, note Endo discloses that the photoelectric conversion unit has a plurality of light receiving surfaces that receive light which has transmitted through the microlens, between the microlens and the light shielding unit (paragraph 0045, and figure 2: 219; incoming light passes from the microlens 221, through the light shield 219, and is then received by the photoelectric conversion unit 212, wherein light is considered to be received at both the top surface, as well as the sides of the photoelectric conversion unit 212).
In regard to claim 16, note Endo discloses an image-capturing device comprising the image sensor according to claim 1, and a generation unit that generates image data based on a signal outputted from the image sensor (paragraph 0076, and figure 13: 7; the signal processing section 7 generates an image from the image sensor output).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US Pub. 2011/0155893), in view of Ohtsuki et al. (US Pub. 2015/0077606).
In regard to claim 7, note Endo discloses the use of an image sensor, as discussed with respect to claim 6 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose a circuit that is connected to the signal line and removes a noise signal from the signal based on the electric charge generated by the photoelectric conversion unit, wherein the readout unit reads out the signal via the signal line to the circuit.
In analogous art, Ohtsuki discloses an image sensor that includes a circuit that is connected to the signal line and removes a noise signal from the signal based on the electric charge generated by the photoelectric conversion unit, wherein the readout unit reads out the signal via the signal line to the circuit (paragraph 0042, and figure 1: 119).  Ohtsuki teaches that the use of a circuit that is connected to the signal line and removes a noise signal from the signal based on the electric charge generated by the photoelectric conversion unit, wherein the readout unit reads out the signal via the signal line to the circuit is preferred in order to perform noise suppression on each of the vertical signal lines (paragraph 0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include a circuit that is connected to the signal line and removes a noise signal from the signal based on the electric charge generated by the photoelectric conversion unit, wherein the readout unit reads out the signal via the signal line to the circuit, in order to perform noise suppression on each of the vertical signal lines, as suggested by Ohtsuki.

Allowable Subject Matter
Claim 9-10 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697